            Case 2:20-cv-00111-RAJ Document 103 Filed 07/22/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                                                   The Honorable Richard A. Jones
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     STATE OF WASHINGTON; et al.,                          NO. 2:20-cv-00111-RAJ
11
                               Plaintiffs,                 STIPULATED MOTION TO
12                                                         EXTEND ADMINISTRATIVE
            v.                                             RECORD DEADLINE
13                                                         AND PROPOSED ORDER
     UNITED STATES DEPARTMENT OF
14   STATE; et al.,                                        NOTE ON MOTION CALENDAR:
                                                           JULY 22, 2020
15                             Defendants.
16                                  I.       STIPULATED MOTION

17          Pursuant to LCR 7(j) and 10(g), the Plaintiffs and the Federal Defendants submit this

18   stipulated motion to modify the deadline for production of the administrative record (“AR”) in

19   this matter. The Private Defendants do not oppose the relief requested in this motion.

20          The Court set forth the current deadline of July 24, 2020 on April 22, 2020 in an

21   unnumbered scheduling order, “adopt[ing] the parties’ briefing schedule” as set forth in their

22   joint status report. See Docket Text (Apr. 22, 2020); Joint Status Report, ECF No. 97 (Apr.

23   21, 2020). In the joint status report, the parties explained the July 24, 2020 deadlines as

24   follows:

25          In light of disruption caused by the current COVID-19 crisis, the Federal
26          Defendants are uncertain as to the precise date by which they can produce and


       STIPULATED MOTION TO EXTEND                     1                   U.S. DEPARTMENT OF JUSTICE
                                                                         Civil Division, Federal Programs Branch
       ADMINISTRATIVE RECORD                                                1100 L St. NW, Washington, DC
       DEADLINE -- NO. 2:20-CV-00111-RAJ                                              (202) 353-0533
            Case 2:20-cv-00111-RAJ Document 103 Filed 07/22/20 Page 2 of 4




 1          file the administrative record, and are currently working to provide an estimate.
            For present purposes, the parties have agreed that the administrative record will
 2
            be produced by July 24, 2020, subject to an extension for good cause shown.
 3
     ECF No. 97 at 6. In the attached declarations of Joseph Khawam, Attorney-Adviser at the U.S.
 4
     Department of State and Laura Nowell, Attorney in the Office of the General Counsel of the
 5
     Department of Commerce, the Federal Defendants explain why there is good cause for the
 6

 7   requested extension. These facts were shared with Plaintiffs prior to their agreement to join in

 8   this stipulated motion.
 9          The States and the Federal Defendants agree that the requested extension of the
10
     production date in the AR to allow sufficient time for the Federal Defendants to complete that
11
     record is warranted, as production of a complete record will best secure the speedy, efficient,
12
     and inexpensive conduct of further proceedings in this matter. See Fed. R. Civ. P. 1. Because
13

14   the Court’s April 22, 2020 Order keys all other deadlines to the production of the AR, those

15   deadlines will adjust automatically. The States and the Federal Defendants therefore request

16   that the Court modify the deadline as follows:
17      •   The Administrative Record shall be produced by September 23, 2020.
18
            DATED this 22nd day of July, 2020.
19

20

21

22

23

24

25

26

       STIPULATED MOTION TO EXTEND                     2                    U.S. DEPARTMENT OF JUSTICE
                                                                          Civil Division, Federal Programs Branch
       ADMINISTRATIVE RECORD                                                 1100 L St. NW, Washington, DC
       DEADLINE -- NO. 2:20-CV-00111-RAJ                                               (202) 353-0533
         Case 2:20-cv-00111-RAJ Document 103 Filed 07/22/20 Page 3 of 4




 1                                       ROBERT W. FERGUSON
                                         Attorney General of Washington
 2

 3                                       s/ Kristin Beneski (with authorization)
                                         KRISTIN BENESKI, WSBA #45478
 4                                       Assistant Attorney General
                                         JEFFREY RUPERT, WSBA #45037
 5                                       Division Chief
                                         BRENDAN SELBY, WSBA #55325
 6
                                         Assistant Attorney General
 7                                       (206) 474-7744
                                         kristin.beneski@atg.wa.gov
 8                                       jeffrey.rupert@atg.wa.gov
                                         brendan.selby@atg.wa.gov
 9                                       Attorneys for Plaintiff State of Washington
10

11                                       ETHAN P. DAVIS
                                         Principal Deputy Assistant Attorney General
12
                                         ANTHONY J. COPPOLINO
13                                       Deputy Director

14                                       MATTHEW J. GLOVER
                                         Counsel
15

16                                       _/s/ Eric J. Soskin        _
                                         ERIC J. SOSKIN
17                                       Senior Trial Counsel
                                         U.S. Department of Justice
18                                       Civil Division, Federal Programs Branch
                                         1100 L Street NW
19                                       Washington, D.C. 20530
                                         (202) 353-0533 (telephone)
20                                       (202) 616-8470 (facsimile)
                                         eric.soskin@usdoj.gov
21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND           3                   U.S. DEPARTMENT OF JUSTICE
                                                             Civil Division, Federal Programs Branch
     ADMINISTRATIVE RECORD                                      1100 L St. NW, Washington, DC
     DEADLINE -- NO. 2:20-CV-00111-RAJ                                    (202) 353-0533
         Case 2:20-cv-00111-RAJ Document 103 Filed 07/22/20 Page 4 of 4




 1                                          II.     ORDER
 2
      Pursuant to the above stipulation, it is so ordered.
 3

 4

 5
                                                                _______________________
 6
                                                      THE HONORABLE RICHARD A. JONES
 7                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND                      4             U.S. DEPARTMENT OF JUSTICE
                                                                  Civil Division, Federal Programs Branch
     ADMINISTRATIVE RECORD                                           1100 L St. NW, Washington, DC
     DEADLINE -- NO. 2:20-CV-00111-RAJ                                         (202) 353-0533
